2V4-IS
                               ELECTRONIC RECORD




COA#       05-13-01194-CR                        OFFENSE:        19.04


           Keith Wayne Edwards v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 4


DATE: 01/21/2015                 Publish: NO     TC CASE #:      F-1216761-K




                        IN THE COURT OF CRIMINAL APPEALS


         Keith Wayne Edwards v. The State
STYLE:   of Texas                                     CCA#:           21V-/ST
         pro se                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:                                                SIGNED:                             PC:.
JUDGE:                                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD